


EXHIBIT (10)(e)

 

SECOND AMENDMENT
TO
THE EMPIRE DISTRICT ELECTRIC COMPANY
2006 STOCK INCENTIVE PLAN

 

The Empire District Electric Company 2006 Stock Incentive Plan is hereby amended
in the following respects:

 

1.                                       Section 21 is amended to read in its
entirety as follows:

 

“The Company shall be entitled to withhold the amount of withholding tax payable
with respect to any Awards and Share deliveries in lieu of cash payments and to
sell such number of Shares as may be necessary to produce the amount so required
to be withheld, unless the recipient supplies to the Company cash in the amount
requested by the Company for the purpose.  The person entitled to receive Shares
pursuant to the Award will be given notice as far in advance as practicable to
permit such cash payment to be made to the Company.  The Company may, in lieu of
sale of Shares, defer making delivery of Shares until indemnified to its
satisfaction with respect to any such withholding tax.  The Committee may adopt
rules allowing the recipient of any Award payable in Shares, or any person
electing to receive Shares under Section 19, to satisfy any applicable tax
withholding requirements in whole or in part by delivering to the Company Shares
or by instructing the Company to withhold Shares otherwise deliverable to such
person as part of such Award.”

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the 24th
day of July, 2008.

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

 

 

By:

/s/ William L. Gipson

 

 

 

 

Title:

President & CEO

 

ATTEST

 

 

By:

/s/ Janet S. Watson

 

 

 

 

Title:

Secretary-Treasurer

 

 

--------------------------------------------------------------------------------
